DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/21 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, while line 4 of the claim first introduces the limitation “an electromagnetic interaction with the stator”, line 8 of claim 1 then recites “an electromagnetic interaction with the stator (emphasis added). It is unclear if the limitations refer to previous limitation or are additional elements to claim 1. It appears the proper antecedent basis (the electromagnetic interaction with the stator) should be used to refer back to the previously recited limitation.
Claim 2 recites the limitation "the shield elements" in line 3 and “the receiving grooves” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears the proper antecedent basis (the plurality of shield elements, the plurality of receiving grooves) should be used to refer back to the previously recited limitation.
Claim 3, recites the limitation "the shield elements" in line 2 and line 4 and “the receiving grooves” in line 3 and line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears the proper antecedent basis (the plurality of shield elements, the plurality of receiving grooves) should be used to refer back to the previously recited limitation.
Claim 5, recites the limitation "the shield elements" in line 2 and “an electromagnetic interaction with the stator” in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It appears the proper antecedent basis (the plurality of shield elements, the electromagnetic interaction with the stator) should be used to refer back to the previously recited limitation.
Regarding claim 12, while line 7 of the claim first introduces the limitation “an electromagnetic interaction with the stator”, line 12 of claim 1 then recites “an electromagnetic interaction with the stator (emphasis added). It is unclear if the limitations refer to previous limitation or are additional elements to claim 12. It appears the proper antecedent basis (the electromagnetic interaction with the stator) should be used to refer back to the previously recited limitation.
Regarding claim 13, while line 7 of the claim 12 first introduces the limitation “an electromagnetic interaction with the stator”, line 3 of claim 13 then recites “an electromagnetic interaction with the stator (emphasis added). It is unclear if the limitations refer to previous limitation or are additional elements to claim 13. It appears the proper antecedent basis (the electromagnetic interaction with the stator) should be used to refer back to the previously recited limitation.
Regarding claim 14, while line 7 of the claim 12 first introduces the limitation “an electromagnetic interaction with the stator”, line 3 of claim 14 then recites “an electromagnetic interaction with the stator (emphasis added). It is unclear if the limitations refer to previous limitation or are additional elements to claim 14. It appears the proper antecedent basis (the electromagnetic interaction with the stator) should be used to refer back to the previously recited limitation.
Claims 4, 6-11, and 15-20 are rejected because of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gajanayake (US 10,680,474 B2).
Regarding claim 1, Gajanayake teaches a motor comprising: 
a stator (34); 
a rotor (30) configured to rotate inside the stator (34) in response to an electromagnetic interaction with the stator (34); 
a shield member (40) comprising a plurality of shield elements (40, fig 2) configured to screen a magnetic field between the stator (34) and the rotor (30); and 
a moving member (44) configured to control a position of the shield member (40) in response to an electromagnetic interaction with the stator (34) such that screening of the magnetic field is configured to be selectively performed (col 2 ln 1-12).

    PNG
    media_image1.png
    549
    618
    media_image1.png
    Greyscale

Regarding claim 2, Gajanayake teaches the stator (34) comprises a plurality of receiving grooves (the recesses of retracted position and deployed position, col 4 ln 37-44) into which the plurality of shield elements (40, fig 2) is inserted, and the moving member (44) is further configured to position the shield elements (40) inside the receiving grooves or outside the receiving grooves in response to the electromagnetic interaction with the stator (col 4 ln 37-44).

    PNG
    media_image2.png
    170
    507
    media_image2.png
    Greyscale

Regarding claim 3, Gajanayake teaches the shield member (40) is configured to screen a magnetic field flow between the stator (34) and the rotor (30) when the shield elements (40) are located inside the receiving grooves (fig 4), and is not configured to screen the magnetic field flow between the stator (34) and the rotor (30) when the shield elements are located outside the receiving grooves (fig 3).
Regarding claim 4, Gajanayake teaches the plurality of shield elements (40) is spaced between the stator (34) and the rotor (30) at equal intervals in a circumferential direction (fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gajanayake in view of Swales et al. (US 2019/0207446 A1).
Regarding claim 12, Gajanayake teaches a vehicle comprising a motor comprises: 
a stator (34); 
a rotor (30) configured to rotate inside the stator (34) in response to an electromagnetic interaction with the stator (34); 
a shield member (40) comprising a plurality of shield elements (40, fig 2) configured to screen a magnetic field between the stator (34) and the rotor (30); and 
a moving member (44) configured to control a position of the shield member (40) in response to an electromagnetic interaction with the stator (34) such that screening of the magnetic field is configured to be selectively performed (col 2 ln 1-12).  However, Gajanayake does not teach the vehicle having a battery.
Swales teaches a motor vehicle (10) having an electric powertrain (12). The electric powertrain (12) includes a high-voltage battery pack (Bhv 14) having a plurality of battery cells (14C) to generate motor torque at a level sufficient for propelling the vehicle (para [0037]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Gajanayake’s vehicle having a battery as taught by Swales.  Doing so would generate motor torque at a level sufficient for propelling the vehicle (para [0037]).

Allowable Subject Matter
Claim 5-11, 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the moving member, as recited in claim 5 and claim 13, comprises a support element disposed at end portions of the shield elements to integrally rotate with the shield member; a magnetic element disposed on one side of the support element and rotating the support element in a first direction in response to an electromagnetic interaction with the stator; and an elastic element disposed on the other side of the support element and compressed based on the rotating by the magnetic element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gabrys (US 7,902,700 B1) teaches a brushless permanent magnet motor has a rotor supported to rotate about an axis of rotation, and a stator that is stationary and magnetically exerts torque upon the rotor. The rotor has a ferromagnetic backiron and a circumferential array of alternating polarity magnetic poles that drive magnetic flux back and forth across an armature airgap. The stator includes an air core armature with windings made of bundled multiple individually insulated strand conductor wire. The windings are assembled together in a non-ferromagnetic structure that is located in the armature airgap, so alternating magnetic flux from the alternating polarity magnetic poles passes through the windings as the rotor rotates. A thin electrically conducting shield is located inside the armature airgap to increase the efficiency of the motor by reducing eddy current losses in the surfaces of the rotor magnets.
Mikulic (US 4,190,794 A) teaches alternating Current (A.C.) Motors are modified in such a way as to provide zero to full nameplate torque, by inserting magnetic rods into elongate control-rod-receptive channelways in the stator. By moving the rods in and out of their respective channelways the magnetic path of the stator flux will change. With the rods all the way out of the stator full nameplate torque is achieved. As the rods are inserted deeper into the stator, the output torque of the rotor will decrease proportionally to a minimum value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834